                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiffs,                               8:19CR273

      vs.
                                                       PRELIMINARY ORDER OF
JUAN AGUILAR-PACHECO, RODOLFO                               FORFEITURE
GENCHI-VILLAL, and LUIS ANGEL
LORENZO-GALLARDO,

                      Defendants.


       This matter is before the Court on the United States of America’s Motion for

Preliminary Order of Forfeiture, ECF No. 72. The Court has reviewed the record in this

case and, being duly advised in the premises, finds as follows:

       1. On December 9, 2019, defendant entered into a Plea Agreement, ECF No.

69, whereby he agreed to enter a plea of guilty to Count I of the Information and admit

to the forfeiture allegation. The Forfeiture Allegation seeks forfeiture of the $7,850.00 in

U.S. currency used or intended to be used to facilitate the offense and/or derived from

proceeds obtained directly or indirectly as a result of the commission of the offense.

       2. By virtue of said plea of guilty, defendant has forfeited his interest in the

subject currency.     Accordingly, the United States is entitled to possession of said

currency pursuant to 21 U.S.C. § 853.

       3. The Motion for Preliminary Order of Forfeiture is granted.

       Accordingly,

       IT IS ORDERED:
A.   The Motion for Preliminary Order of Forfeiture, ECF No. 72, is hereby

granted.

B. Based upon the Forfeiture Allegation of the Information and the plea of guilty,

the United States is hereby authorized to seize the $7,850.00 U.S. currency.

C. Defendant’s interest in the $7,850.00 U.S. currency is hereby forfeited to the

United States for disposition in accordance with the law, subject to the provisions

of 21 U.S.C. § 853(n)(1).

D. The United States shall hold the currency in its secure custody and control.

E. Pursuant to 21 U.S.C. § 853(n)(1), the United States shall publish notice of

this Preliminary Order of Forfeiture for at least thirty consecutive days on an

official internet government forfeiture site, www.forfeiture.gov. The United States

may also, to the extent practicable, provide direct written notice to any person

known to have an interest in the currency.

F. Pursuant to 21 U.S.C. § 853(n)(2), such notice shall provide that any person,

other than the defendant, having or claiming a legal interest in any of the property

must file a petition with this Court within 30 days of the final publication of notice

or of receipt of actual notice, whichever is earlier.

G. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under

penalty of perjury and set forth the nature and extent of the petitioner’s right, title

or interest in the property and any additional facts supporting the petitioner’s

claim and the relief sought.




                                       2
H. Upon adjudication of all third-party interests, this Court will enter a Final Order

of Forfeiture pursuant to 21 U.S.C. § 853(n), in which all interests will be

addressed.


Dated this 11th day of December, 2019.

                                           BY THE COURT:

                                           s/Laurie Smith Camp
                                           Senior United States District Judge




                                      3
